Citation Nr: 1137121	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease, status post bypass graft, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic retinopathy, as secondary to diabetes mellitus.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Jeffery J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a November 2005 rating decision in which the RO reopened the Veteran's previously-denied claim for service connection for diabetes mellitus and denied it on the merits.

In July 2007, the Veteran testified during a personal hearing at the RO; a copy of the hearing transcript is in the claims file.

In a December 2009 decision, the Board reopened and denied the Veteran's claim for service connection for diabetes mellitus.  The Veteran perfected an appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Order, the Court granted the parties' Joint Motion for Remand (JMR) and vacated the Board's December 2009 decision, remanding the case to the Board for additional development consistent with the JMR.

During the interim, the Veteran has perfected an appeal of a December 2007 rating decision in which the RO denied entitlement to service connection for coronary artery disease and diabetic retinopathy and determined that new and material evidence had not been submitted to reopen the Veteran's previously-denied claim for service connection for peripheral neuropathy.  In March 2010, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge; a copy of the hearing transcript is in the claims file.  

The Board also notes that the perfected issues addressed in the December 2007 rating decision were not certified to the Board until January 2010, but these issues are inextricably intertwined with the Veteran's claim for service connection for diabetes mellitus denied in the Board's December 2009 decision.  Thus, the appeals as to these matters have been combined for administrative convenience.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue could have a "significant impact" upon another, the two claims are inextricably intertwined), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The parties found in the JMR that the Board, in essence, had not assessed the credibility of the Veteran's statements asserting that his duties in Thailand included spraying some type of defoliant around air bases.  In April 2010, additional evidence was submitted.  A May 2011 VA report of contact reflects the Veteran did not wish to waive Agency of Original Jurisdiction (AOJ) review and wanted the case remanded to the AOJ for further development.  Additional evidence was received in August 2011 without a waiver of AOJ consideration.  Therefore, the Board finds the case must be remanded for additional development and the issuance of a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 20.1304(c) (2011).

Upon remand, VA must take appropriate action to develop the Veteran's claims that he had visitation in the Republic of Vietnam and that he was exposed to Agent Orange and other herbicides as a result of his duties while stationed with the Air Force in Thailand during the Vietnam era.  At his March 2010 hearing, he testified that his original flight to U-Tapao Royal Thai Air Force Base (RTAFB) involved a three-hour layover at the air base in DaNang, Vietnam, and that he had 30 days of "TDY" service in DaNang during the approximate period from November 1968 to January 1969.  He stated that while in DaNang he had worked as a plumber on a hospital construction project.  In this regard, the Board notes that his service personnel records show that he was stationed at U-Tapao as of June 4, 1968 and was back in the United States by July 9, 1969.  A February 1968 to October 1968 performance report reflects that the Veteran installed all of the hot and cold water distribution lines, sewer systems and plumbing fixtures on a 25-bed modular hospital.  Thus, if this hospital was in the Republic of Vietnam, he was likely there during the months of July, August or September of 1968.  In a July 2001 statement, the Veteran reported that he had been "TDY" in Vietnam on several occasions.  An October 1968 to April 1969 performance report reflects that he was transferred in January 1969 to a different RTAFB.  Service medical records show that the Veteran was treated at Takhli RTAFB from June 1968 through January 7, 1969 and that he had an incoming dental examination at Ubon RTAFB on February 3, 1969.  Therefore, the likely period for a 30-day TDY appears to be in January and February of 1969.  The Board also finds that the Veteran should be given an opportunity to provide additional information about his service in Thailand and whether his duties placed him on or near the perimeters of Thai air bases in accord with Fast Letter 09-20 dated May 6, 2009.  

In this regard, pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a) (6)(iii) (2011).  Those diseases that are listed at 38 C.F.R. § 3.309(e) (2011), including diabetes mellitus, Type II, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  However, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to herbicides led to the development of the claimed disability(ies) after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Moreover, under 38 C.F.R. § 3.310 (which was revised effective in October 2006), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his attorney and request that the Veteran provide information on whether his Air Force duties placed him at or near the perimeters of the U-Tapao, Takhli and/or Ubon RTAFBs and to narrow down the dates that of possible TDYs in the Republic of Vietnam.  Specifically request that the Veteran identify healthcare providers who have treated him for any of the claimed disabilities and ask him to provide authorization to enable VA to obtain all pertinent records not already in the claims file.  Assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159 (2011).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, to the extent possible, obtain copies of the Veteran's complete service personnel records from his Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or TDY stations; all travel orders; pay stubs which reflect special pay status, travel vouchers, and all TDY orders.  If efforts to obtain the Veteran's OMPF are unsuccessful through the National Personnel Records Center, request verification of the reported TDYs in Vietnam through the Air Force Personnel Center (AFPC) at Randolph Air Force Base, Texas, the Defense Finance and Accounting Service (DFAS), the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository.  Provide the JSRRC or other records depository with the appropriate information, as needed, showing service dates, duties, and units of assignment and copies of the Veteran's statements pertaining to alleged service in the Republic of Vietnam.  

Then, develop the Veteran's claims to ascertain whether he was exposed to Agent Orange and/or other herbicides as a result of his duties with the Air Force in Thailand and whether he had visitation to the Republic of Vietnam in accord with Fast Letter 09-20.  VA should indicate whether exposure to herbicides on a facts-found or direct basis is conceded.   

All records and responses received should be associated with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  

3.  After completion of 1 and 2 above, to the extent possible, furnish the Veteran's claims file to an appropriate physician to ascertain the nature and etiology of his diabetes mellitus, coronary artery disease, diabetic retinopathy, and peripheral neuropathy.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to review the claims file, and the report should include discussion of the Veteran's documented medical history and assertions.  

Based on a review of the claims file, medical principles, and historical records, including available service treatment records, the physician should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, coronary artery disease, diabetic retinopathy, and peripheral neuropathy (1) was incurred in or aggravated by service, to include exposure to herbicides, or is otherwise related to active duty; (2) was manifested to a compensable degree within one year after the Veteran's discharge from active duty on April 10, 1970; or (3) is secondary to diabetes mellitus, Type II.  In discussing secondary service connection (i.e., whether the claimed disorder, other than diabetes mellitus is secondary to diabetes), the physician should consider both initial causation of the claimed disorder by diabetes, and the possibility that the claimed disorder has been permanently aggravated by diabetes.  For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  If aggravation by diabetes has occurred, the physician should estimate by how much.

The physician should set forth the complete rationale for any opinion expressed and conclusion reached in a printed report.  If any requested opinion cannot be given, the physician should state the reason(s) why.

4.  After completion of the above actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claims remaining on appeal under all theories of entitlement, to include direct, presumptive and secondary to diabetes mellitus, type II.  If any benefit sought on appeal is not granted, furnish the Veteran and his attorney with an SSOC and afforded an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                         __________________________________________
M. R. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


